Where it is claimed that a bond given under Sections 8426-8427 C. G. L., 6121-6122 R. G. S., is unenforceable and will not authorize the issuance of an execution for the amount of the fine or costs of both, as specified in the bond, as against the sureties thereon, the appropriate procedure is that prescribed by Section 4515 C. G. L., 2828 R. G. S., or by C. G. L., 2829 R. G. S., and not by prohibition, as was pursued in this case.
Constitutional writ in aid of writ of error taken to judgment dismissing prohibition proceeding in Circuit Court denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.